     HEATHER E. WILLIAMS, #122664
 1   Federal Defender
 2   ANN C. McCLINTOCK, Bar #141313
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, California 95814
 4   Telephone: (916) 498-5700
 5
     Attorney for Defendant-Movant
 6   DARRYL DWAYNE BURTON

 7                               IN THE UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         No. 1:85-cr-00205 NONE

11                  Plaintiff,                         ORDER TO SEAL MEDICAL RECORDS,
                                                       EXHIBITS 2-4
12     v.

13   DARRYL DWAYNE BURTON,
14                  Defendant-Movant.
15

16
               GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Burton’s
17
      Exhibits 2 - 4 to his Supplement Brief in support of the pro se Emergency Motion for
18
      Compassionate Release and/or Reduction in Sentence shall be filed under seal until further order
19
      of this Court as they contain private and confidential medical records.
20

21
      IT IS SO ORDERED.
22
      Dated:    May 4, 2021
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
